McMurray, Presiding Judge.
Defendant was indicted, along with co-defendant Mary Joyce Horton, for possession of cocaine with intent to distribute. Co-defendant Horton entered a guilty plea and testified at defendant’s jury trial. The jury found defendant guilty of the lesser included offense of “simple possession” of cocaine, and the trial court entered judgment of conviction and sentence. Defendant’s trial attorney then filed a notice of appeal, and, less then two weeks later, another attorney entered an appearance of counsel. This attorney has since filed an enumeration of errors and brief in the Court of Appeals, challenging the sufficiency of the evidence and claiming ineffective assistance of trial counsel. Held:
1. After law enforcement officers found cocaine hidden under the dashboard of a car defendant was operating, co-defendant (defendant’s passenger) advised the officers that the contraband belonged to defendant. This evidence was sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of committing the lesser included offense of possession of cocaine. Jackson v. Vir*695ginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Banks v. State, 200 Ga. App. 378 (1) (408 SE2d 484).
Decided March 15, 1996.
Anderson, Walker & Reichert, Samuel G. Alderman III, Bush, Crowley, Leverett & Leggett, Michelle L. Schieber, for appellant.
Charles H. Weston, District Attorney, for appellee.
2. Under the holding of Glover v. State, 266 Ga. 183 (2) (465 SE2d 659), and under the particular circumstances of the case sub judice, which was docketed in this Court on May 16, 1995, the case sub judice must be remanded to the trial court for further proceedings since defendant’s first opportunity to raise the issue of ineffective assistance of his trial attorney came after his trial attorney filed a notice of appeal on defendant’s behalf. If the trial court finds defendant was denied effective assistance of counsel, he will be entitled to a new trial.

Judgment affirmed and case remanded.


Andrews and Blackburn, JJ., concur.